DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to filing date on 02/20/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Pursuant to MPEP 606.01 the title has been amended to read:
--NORMALIZING TARGET UTILIZATION RATES OF A CROSS-APPLICATION TABLE OF CONCURRENTLY EXECUTING APPLICATIONS TO SCHEDULE WORK ON A COMMAND QUEUE OF A GRAPHICS PROCESSORS--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim 1, 9, and 17.


Gulwani et al. (US 2012/0198322 A1) Automated Table Transformations from Examples. See at least [0024].
Solecky et al. (US 2008/0114566 A1) Measurement System Fleet Optimization. See at least Abstract, [0005-6], [0024], [0030], [0040], and claim six.
Gandhi et al (US 2017/0256018 A1) Graphics Processing Unit Resource Sharing. 

The features “determine one or more command queues for each of the one or more concurrently executed applications on a first processor, wherein each of the one or more command queues for each of the one or more applications is associated with a first Quality of Service (QoS) setting, generate a utilization table, wherein the utilization table stores a target utilization rate of a graphics processor for each of the one or more command queues for each of the one or more applications, and wherein each target utilization rate is based, at least in part, on the QoS setting for its respective command queue, normalize each of the target utilization rates in the utilization table, wherein the normalization is based on the number of applications executing concurrently on the first processor, obtain a current utilization rate of the graphics processor for each of the one or more command queues for each of the one or more applications, and for each of the one or more command queues for each of the one or more applications having a current utilization rate that has not exceeded its respective normalized target utilization rate submit work from the respective command queue to the graphics processor for execution” when taken in the context of the claim as a whole, were not uncovered in the prior art teachings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195